Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00115-CV

                                           Gerald VERGOTT,
                                                Appellant

                                              v.
                                             Birdy
                                    BIRDY APARTMENTS, LLC,
                                            Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 2015CV00393
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 15, 2015

DISMISSED

           A copy of appellant’s notice of appeal was filed in this court on March 2, 2015. On that same

date, the clerk of the court notified appellant in writing that the appellate record did not reflect payment

of the $195 filing fee nor any showing that appellant is excused by statute or rule from paying the filing

fee. See TEX. R. APP. P. 5, 20. Appellant was also notified that the record did not contain a docketing

statement.

           On March 19, 2015, this court ordered appellant to show cause in writing by April 2, 2015,

that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
                                                                                          04-15-00115-CV


filing fee. Appellant was advised that if he failed to respond within the time provided, this appeal would

be dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did not respond.

        The appeal is DISMISSED for failure to pay the filing fee. See id.

                                                    PER CURIAM




                                                   -2-